DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlak (US Pub. 2017/0077301).
Pawlak discloses [Re claim 1] an integrated circuit structure, comprising: an insulator structure 54 (pages 5-6, paragraph 37) above a substrate 14 (see fig. 1N), the insulator structure 54 having a U-shaped feature 12 (U-shaped trench; page 3, paragraph 25), the U-shaped feature 12 having a first side, a bottom, and a second side (see fig. 1N); a channel material layer 22 (U-shaped channel semiconductor material; page 3, paragraphs 22 and 26) on the first side, on the bottom, and on the second side of the U-shaped feature 12 of the insulator structure 54 (see fig. 1N); a gate electrode 40 (page 5, paragraph 33) over the channel material layer 22 and at least partially within the U-shaped feature 12 (see fig. 1N); a first source or drain region 30 (page 4, paragraph 29) coupled to the channel material layer 22 at a first side (left side) of the insulator structure 54 (see fig. 1N); and a second source or drain region 30 (page 4, paragraph 29) coupled to the channel material layer 22 at a second side (right side) of the insulator structure 54 (see fig. 1N).
Pawlak discloses [Re claim 2] wherein the first and second source or drain regions 30 are continuous with the channel material layer 22 (the liner semiconductor material 22 may effectively merge into the source/drain structures 30; page 4, paragraph 29; see fig. 1N).
Pawlak discloses [Re claim 5] further comprising: a gate dielectric layer 38 (page 5, paragraph 33) between the gate electrode 40 and the channel material layer 22 (see fig. 1N), the gate dielectric layer 38 at least partially within the U-shaped feature 12 (see fig. 1N).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak in view of Kimura (US Pub. 2013/0092930).
[Re claims 3 and 4] Pawlak fails to disclose explicitly [Re claim 3] wherein channel material layer comprises a semiconducting oxide material; and [Re claim 4] wherein channel material layer comprises polycrystalline silicon.
However, Kimura discloses a channel material can be silicon germanium, polycrystalline silicon, or an oxide semiconductor (page 35, paragraph 553).  Pawlak discloses a silicon germanium as the liner semiconductor material 22 (pages 3-4, paragraph 26).  And silicon germanium can be interchanged with polycrystalline silicon, or with an oxide semiconductor according to Kimura.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use specific material for a channel layer, as taught by Kimura, in order to obtain desired electrical characteristics for the channel layer appropriate for a transistor structure.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlak in view of Lee et al. (US Pub. 2011/0284968; hereinafter “Lee”).
Pawlak discloses [Re claim 11] substantially the claimed limitations, as shown in claim 1 (see rejection of claim 1), but Pawlak fails to disclose explicitly a computing device, comprising: a board; and a component coupled to the board, the component including an integrated circuit structure.
However, Lee discloses a computing device comprising an electronic circuit board 500 and a microprocessor 520 coupled to the board 500 (pages 9-10, paragraph 98; see fig. 7B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate a circuit structure of Pawlak in a computing device, in order to obtain a desired computing device with an electronic component having an improved performance.
Lee discloses [Re claim 12] further comprising: a memory 530 (pages 9-10, paragraph 98) coupled to the board 500 (see fig. 7B).  The motivation statement stated in the rejection of claim 11 also applies.
Lee discloses [Re claim 13] further comprising: a communication chip 570 (pages 9-10, paragraph 98) coupled to the board 500 (see fig. 7B).  The motivation statement stated in the rejection of claim 11 also applies.
Lee discloses [Re claim 14] wherein the component 520 is a packaged integrated circuit die (a microprocessor; pages 9-10, paragraph 98).
Lee discloses [Re claim 15] wherein the component 520 is selected from the group consisting of a processor, a communications chip, and a digital signal processor (a microprocessor; pages 9-10, paragraph 98).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-15 of U.S. Patent No. 11,264,512 (hereinafter “Pat-512”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-512 discloses all the claimed limitations.  See rejections below.
Pat-512 discloses [Re claim 1] an integrated circuit structure, comprising: an insulator structure above a substrate (see claim 1), the insulator structure having a U-shaped feature (a plurality of trenches; see claim 1; a trench has U-shape), the U-shaped feature having a first side, a bottom, and a second side (a trench has sidewalls and a bottom; see claim 1); a channel material layer on the first side, on the bottom, and on the second side of the U-shaped feature of the insulator structure (a channel material layer conformal with the plurality of trenches; see claim 1); a gate electrode over the channel material layer and at least partially within the U- shaped feature (see claim 1); a first source or drain region coupled to the channel material layer at a first side of the insulator structure (see claim 1); and a second source or drain region coupled to the channel material layer at a second side of the insulator structure (see claim 1).
Pat-512 discloses [Re claim 2] wherein the first and second source or drain regions are continuous with the channel material layer (see claim 2).
Pat-512 discloses [Re claim 3] wherein channel material layer comprises a semiconducting oxide material (see claim 3).
Pat-512 discloses [Re claim 4] wherein channel material layer comprises polycrystalline silicon (see claim 4).
Pat-512 discloses [Re claim 5] further comprising: a gate dielectric layer between the gate electrode and the channel material layer (see claim 5), the gate dielectric layer at least partially within the U-shaped feature (in the plurality of trenches; see claim 5).
Pat-512 discloses [Re claim 6] an integrated circuit structure, comprising: a gate electrode above a substrate (see claim 11), the gate electrode having a U-shaped feature (a plurality of trenches; see claim 11; a trench has U-shape), the U-shaped feature having a first side, a bottom, and a second side (a trench has sidewalls and a bottom; see claim 11); a channel material layer along the first side, along the bottom, and along the second side of the U-shaped feature of the gate electrode (a channel material layer conformal with the plurality of trenches; see claim 11); an insulator structure on the channel material layer and at least partially within the U-shaped feature (in the plurality of trenches; see claim 11); a first source or drain region coupled to the channel material layer at a first side of the gate electrode (see claim 11); and a second source or drain region coupled to the channel material layer at a second side of the gate electrode (see claim 11).
Pat-512 discloses [Re claim 7] wherein the first and second source or drain regions are continuous with the channel material layer (see claim 12).
Pat-512 discloses [Re claim 8] wherein channel material layer comprises a semiconducting oxide material (see claim 13).
Pat-512 discloses [Re claim 9] wherein channel material layer comprises polycrystalline silicon (see claim 14).
Pat-512 discloses [Re claim 10] further comprising: a gate dielectric layer between the gate electrode and the channel material layer (see claim 15), the gate dielectric layer at least partially within the U-shaped feature (in the plurality of trenches; see claim 15).

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16 recites the gate electrode having a U-shaped feature, the U-shaped feature having a first side, a bottom, and a second side; a channel material layer along the first side, along the bottom, and along the second side of the U-shaped feature of the gate electrode; an insulator structure on the channel material layer and at least partially within the U-shaped feature.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 17-20 depend from claim 16, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 1, 2022